Citation Nr: 0500313	
Decision Date: 01/06/05    Archive Date: 01/19/05	

DOCKET NO.  03-23 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran  had active service from September 1993 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
VARO in Atlanta, Georgia, that denied service connection for 
PTSD.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claim has been developed and obtained, and all due 
process has been accorded.  

2.  The veteran does not have PTSD attributable to 
experiences during his active service.


CONCLUSION OF LAW

The veteran does not have PTSD incurred in or aggravated by 
his active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duties to notify and assist claimants with the 
development of their claims.  VA has a duty to notify an 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  In 
this regard, VA will inform the appellant of what information 
and evidence he is to provide and what information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the appellant provide any evidence 
in his possession that pertains to the claim.  Also, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate his claim.

A review of the evidence of record discloses that, in January 
2002, the veteran was provided with a letter apprising him of 
the VCAA and its ramifications.  Further, in an August 2003 
communication, the veteran was told what evidence was of 
record and what the evidence had to show to establish 
entitlement to the benefit sought.  He was specifically 
informed of the evidence required to establish a claim for 
PTSD.  Additionally, the Board notes that the veteran also 
provided testimony before the undersigned traveling Member of 
the Board at the Atlanta RO in October 2004.  The Board 
therefore finds that the veteran has had every opportunity to 
present evidence and argument in support of his appeal.  
There is no indication that the Board's review of the claim 
at this time will result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
an initial unfavorable RO decision on a claim for VA 
benefits.

All that VCAA requires is that the duty to notify be 
satisfied, and that the claimant be given the opportunity to 
submit information and evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

In this case, the veteran was given notice of the VCAA in a 
January 2002 communication.  The initial RO determination 
denying him entitlement to service connection for PTSD was 
made several months thereafter in June 2002.  

The undersigned also notes that the Court in Pelegrini held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; (4) request and 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the statement in Pelegrini, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) requiring that VA 
include a request that the claimant provide any evidence in 
his or her possession that pertains to the claim as part of 
the notice provided to a claimant under those provisions.  
The General Counsel's opinion held that the Court's statement 
is obiter dictum and is not binding on VA.  Further, the 
opinion held that § 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  VAOPGCPREC 1-2004.  The 
Board is bound by the holding of the General Counsel's 
opinion.  The Board also notes that VAOPGCPREC 5-2004 
essentially holds that the VCAA does not require either 
notice or assistance when the claim cannot be substantiated 
under the law or is based on the application of law to 
undisputed facts.  

Remanding the case for further development would delay 
resolution of the appeal and essentially exalt form over 
substance.  The Board declines to do this.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of the evidence supporting the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426 (1994) (remands that only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

A determination of service connection requires a finding of 
the existence of a current disability and an etiological 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The United States Court of Appeals for the Federal 
Circuit has held that "a veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the 
same effect).

Absent any independent supporting clinical evidence from a 
physician or a medical professional, a claimant's own 
statements expressing the belief that a disability is service 
connected are not probative.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In deciding the merits of a claim, a determination must be 
made as to whether the evidence supports the claim, or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that the concept of relative equipoise means that the 
evidence supporting the claim and the evidence against the 
claim must be in approximate balance and not merely 
suggestive of a possible outcome.  There must be at least an 
approximate balance of positive and negative evidence in 
order for the appellant to prevail.  Id. at 56.

Establishing service connection for PTSD requires:  (1)  
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).

Even assuming that the record includes a diagnosis of PTSD, 
in order for the appellant to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.  

With regard to the validity of an alleged stressor, the 
evidence necessary to establish the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  
38 U.S.C.A. § 1154(b) (West 2002).  When an appellant is 
found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, the appellant's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)(f).

If the appellant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
appellant's testimony regarding noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

In this case, a review of the service medical records reveals 
the veteran was seen on several occasions for treatment and 
evaluation of complaints unrelated to a psychiatric disorder.  
At the time of his separation examination in July 1995, he 
stated he was in good health.  He did not refer to any 
psychiatric complaints.  Psychiatric status was reported as 
normal on examination at that time.  

The veteran's initial reference to anything associated with 
PTSD was in a claim received in January 2000 at which time he 
referred to "P.T.W.S."  In early 2001, the veteran clarified 
this reference to refer to "post-traumatic war syndrome."  In 
a statement received in February 2001, he indicated that he 
served on board the U.S.S. George Washington (CVN 73).  He 
recalled that while serving in the Persian Gulf, "there were 
rumors about our ship going down by a scud.  Then one night, 
the ship caught on fire.  Then the captain told us a shipmate 
committed suicide...."  He claimed that he then went days and 
weeks without sleep and was depressed.  

There is no medical evidence of record that includes a 
diagnosis of PTSD.  At the hearing before the undersigned, in 
October 2004, the veteran and his representative indicated 
that he was going to attempt to get an evaluation from a 
mental health professional (Transcript, page 9), but this 
apparently has not been accomplished.  Thus, the Board is 
compelled to decide the issue on appeal based on the evidence 
that is of record and that evidence does not include a 
diagnosis of PTSD.  Accordingly, the weight of the evidence 
is against the veteran's claim for service connection for 
PTSD and the appeal is denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


